Title: John Gibson to the American Commissioners, 8 August 1778
From: Gibson, John
To: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John


Gentlemen
Treasury Office Philadelphia August 8th 1778
In pursuance of an order of the Board of Treasury, I inclose you the following Resolutions, and beg leave to inform you, that notwithstanding the order of Congress for immediately striking Bills of Exchange to a greater amount, the Interest of the Continental Loan Office Certificates Issued to the 10th of March last will not exceed the sum of Two Millions and a half of Livres Tournois Annually; which agreeable to the Resolution of Congress of the 10th Septr. last is to be paid by Bills of Exchange on the Commissioners of the United States in Paris. I am also to inform you that many of the Lenders will be entitled to the Interest on the 10th Sept., and others at different periods between that and the 10th March, next; The Resolution for paying Interest in Bills of Exchange expired in March last, and has not been since renewed. I am with very great Respect Your Honors Most obedient and Very humble Servant
John GibsonAud Genl
By OrderTo the Commissioners of the United States Paris
